Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a CON of 15/591,344 filed on 05/10/2017 Updated as US 10,385,419, and 15/591,344 has PRO 62/396,602 filed on 09/19/2016 and 15/591,344 has PRO 62/334,189 filed on 05/10/2016.
Claims 1-29 remain for examination, wherein claims 1 and 27 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends on claim 1, the claimed holding temperature range of 360-440oC (cl.4) is broader than holding temperature range of oC (cl.1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 11-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawasaki et al (US-PG-pub 2017/0218472 A1, listed in IDS filed on 7/2/2019, thereafter PG’472) in view of Ikeda et al (US 2010/0132848 A1, listed in IDS filed on 10/30/2019, thereafter PG’848).
Regarding claims 1, 12-14, 27, and 29, PG’472 teaches a manufacturing process for cold rolling steel sheet (Abstract and Par.[0094] of PG’472), which reads on the claimed steel sheet as recited ion the instant claim 29. The alloy composition comparison between instant claims and the alloy composition disclosed by the steel ID #C in table 1 of PG’472 is listed in following table. All of the alloy composition ranges disclosed by PG’472 are within the claimed alloy composition ranges. PG’472 teaches the same steel alloy as claimed in the instant 


From instant Claims 1, 27 (in mass%)
PG’472 Alloy #C in table 1 (in mass%), 
within range
(in mass%)
C
0.12-0.5
0.212
0.212
Mn
1-3
2.32
2.32
Si and Al
0.8-3
Si: 1.44
Al: trace amount
1.44
Fe
Balance
Balance
Balance
First anneal
having
880oC cooling to 220oC
880oC cooling to 220oC
Second anneal
720-850oC
780oC
780oC
Holding temperature
370-430oC
410oC
410oC
UTSxTE (MPa%)
27,000 (cl.1)
30,085
30,085
EL (%)
27 or more (cl.27)
28.9
28.9

From instant claims 12-14


Si
Up to 2 (cl.12)
0.2-1.8 (cl.13)
0.4-1.5 (cl.14)
1.44
1.44
Al
Up to 2 (cl.12)
Up to 1.5 (cl.13)
Up to 1 (cl.14)
Trace amount
Trace amount
Ti
Up to 0.05 (cl.12)
Up to 0.03 (cl.13)
Up to 0.02 (cl.14)
Trace amount
Trace amount
Nb
Up to 0.05(cl.12)
Up to 0.03 (cl.13)
Up to 0.02 (cl.14)
Impurity level
Impurity level
C
0.15-0.4 (cl.13)
0.17-0.35 (cl.14)
0.212
0.212
Mn
1.3-2.5 (cl.13)
1.5-2.3 (cl.14)
2.32
2.32 (cl.13)
Close to 2.3 (cl.14)


Regarding claims 2-3 and 5, PG’472 provides example to perform first annealing at 880oC and cooling to 220oC for steel alloy #C (example #18 in table 2 of PG’472), which is within the claimed temperature ranges.
oC for steel alloy #C (example #18 in table 2 of PG’472), which reads on the claimed limitation.
Regarding claim 6, PG’472 specify during second annealing process, the cooling the steel sheet to a cooling stop temperature of 150oC or higher and 350oC or lower (cl.3 of PG’472), which overlaps the claimed temperature range as recited in the instant claim. Overlapping in temperature range creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the temperature from the disclosure of PG’472 since PG’472 teaches the same utility throughout whole disclosing range.
Regarding claims 11 and 20, PG’472 teaches applying CGL (Continuous Galvanizing Line) as the hot-dip galvanizing line with zinc hot-dip bath (Par.[0127]-[0128] of PG’427), which reads on the claimed limitation in the instant claims. 
Regarding claims 15-16 and 21-22, PG’472 provides steel #18 in table 3 having 11.2 vol% retained austenite with mean grain size 1.1m, which reads on the amount of retained austenite in claims 21-22 and reads on the grain size of claim 15. Grain size of 1.1m is very close to the claimed grain size of claim 16. PG’472 specify controlling mean grain size of 2 m or less prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the retained austenite grain size from the disclosure of PG’472 since PG’472 teaches the same utility throughout whole disclosing range.
Regarding claim 17, PG’472 provides steel #18 in table 3 having 8.2 vol% fresh martensite, which reads on the claimed limitation in the instant claim.
Regarding claims 18 and 23-25, PG’472 provides TS and El for steel #18 in table 3 with TS 1041 MPa and El 28.9%, which reads on the claimed properties in the instant claims.
Regarding claim 19, PG’472 provides Hole expansion measurement for steel #18 in table 3 with 33%, which is within the claimed range of the hole expansion ratio as recited in the instant claim.
Regarding claims 26 and 28, PG’848 specify the average grain aspect ratio is 2.0 or lower (Par.[0016]-[0019] of PG’848), which overlaps the claimed grain aspect ratio of less than 2:1 in the instant claim. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the grain aspect ratio as claimed from the disclosure of PG’848 in the process of .

Claims 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over PG’472 in view of PG’848, and further in view of Kwak et al (US-PG-pub 2016/0355903 A1, listed in IDS filed on 7/2/2019, thereafter PG’903).
Regarding claims 7-10, PG’472 teaches applying CGL (Continuous Galvanizing Line) as the hot-dip galvanizing line with zinc hot-dip bath (Par.[0127]-[0128] of PG’427), which reads on the Continuous Galvanizing Line as recited in the instant claim 10, but PG’472 in view of PG’848 does not specify continuous annealing line as recited in the instant claims. PG’903 teaches a manufacturing process for cold rolling steel sheet (Abstract and Par.[0001] of PG’903). All of the alloy composition ranges disclosed by PG’903 (table 1 of PG’903) are within the claimed alloy composition ranges. PG’903 teaches the same steel alloy as claimed in the instant claims. PG’903 teaches a continuation annealing line (abstract, Fig.1-2 and claims of PG’903). It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply continuous annealing line including first and second annealing as demonstrated by PG’903 in the process of PG’472 in view of PG’848 in order to obtain a strip that may manufacture a high-strength, high-ductility cold rolled steel sheet and a high-
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-29 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-26 of copending application No. 15/591,344 (US 10.385,419 B2).  


Claims 1-29 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 13-33 of copending application No. 16/544,127 (US-PG-pub 2020/0040422 A1).  
Regarding claims 1-28, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 13-33 of copending application No. 16/544,127 (US-PG-pub 2020/0040422 A1) teaches all of the same manufacturing process steps, similar UTSxTS value as recited in the instant claims, and the same austenite grains with average aspect ratio of less than 3:1 as recited in the instant claims 1 and 27. Thus, no patentable distinction was found in the instant 
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 1-29 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-18 of copending application No. 16/868,286 (US-PG-pub 2020/0332385 A1).  
Regarding claims 1-28, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-18 of copending application No. 16/868,286 (US-PG-pub 2020/0332385 A1) teaches all of the similar manufacturing process steps and similar UTSxTS value as recited in the instant claims as recited in the instant claims 1 and 27. Thus, no patentable distinction was found in the instant claims compared with claims 1-18 of copending application No. 16/868,286 (US-PG-pub 2020/0332385 A1).
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.